Per Curiam.
Action by A. C. Georig against Andrew Peterson, to recover $3,500, the purchase price of a steam shovel which he alleged he had sold and delivered to defendant. From a verdict and judgment in favor of the plaintiff, the defendant has appealed.
Appellant denied the purchase, and alleged that the respondent had leased the steam shovel to him upon terms and conditions which it is not necessary for us to state. The determination of the issue whether the machine had been sold or leased, was solely within the province of the jury, and its verdict resolved such issue in respondent’s favor.
Appellant’s assignments of error are (1) that the trial court erred in overruling his motion for a new trial, and (2) that the evidence was not sufficient to sustain the verdict of the jury. The latter assignment is the only one discussed. The evidence, although conflicting, was sufficient to sustain the verdict, which we cannot disturb.
The judgment is affirmed.